Case 2:20-cv-05027-CBM-AS Document 102 Filed 05/10/21 Page 1 of 2 Page ID #:1779



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11      Black Lives Matter Los Angeles, et al,     Case No.: CV 20-5027 CBM
12            Plaintiffs,
                                                   PRELIMINARY INJUNCTION
13      vs.
14      City of Los Angeles, et al,
15            Defendants.
16
17            The Court having granted Plaintiffs’ Request for Preliminary Injunction
18     issues the following:
19
20            1. LAPD is restricted from using the 40mm and 37mm launchers in public
21     demonstrations except by officers who successfully completed Department
22     training and meet all annual qualification requirements on the weapons;
23            2. An officer may use 40mm less-lethal munitions only when the officer
24     reasonably believes that a suspect is violently resisting arrest or poses an
25     immediate threat of violence or physical harm. The use of 40mm less-lethal
26     munitions should be preceded by a warning, if feasible, consistent with the Use of
27     Force Warning set forth in LAPD Use of Force – Tactics Directive No. 17;
28            3. An officer may use 37mm less-lethal munitions as a crowd control tool

                                                  1
Case 2:20-cv-05027-CBM-AS Document 102 Filed 05/10/21 Page 2 of 2 Page ID #:1780



1      only with the prior approval of the incident commander and only when a dispersal
2      order has been issued, unless immediate action is necessary to stop violence, to
3      ensure public safety and restore order. A warning to disperse must be given,
4      consistent with all of the dispersal order requirements set forth in LAPD Use of
5      Force – Tactics Directive No. 11.1, and then the officer may fire the 37 mm at the
6      ground 5 to 10 feet in front of the crowd. The 37 mm may not be used as a target
7      specific munition unless absolutely necessary to prevent imminent serious bodily
8      injury to the officer or others;
9            4. The 40mm launcher must not be used to target the head, neck, face, eyes,
10     kidneys, chest, groin or spine of a person.
11           5. The 40 mm and 37 mm launchers should only be fired at a distance of five
12     feet or greater from another person, unless an officer or other person is attacked
13     and there is a threat of imminent serious harm.
14
15           IT IS SO ORDERED.
16
17     DATED: May 10, 2021
18
19                                            CONSUELO B. MARSHALL
                                              UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                     2
